In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition and was considered in a manner pi-escribed by law. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before September 8, 1997 and shall file their merit briefs on or before September 11, 1997. No responsive briefs shall be permitted.
Pfeifer, J., would also expedite.
Douglas, J., not participating.